Title: To George Washington from General William Howe, 6 November 1777
From: Howe, William
To: Washington, George



Sir,
Philadelphia 6th Novemr 1777.

I am favored with your Letter of the 4th Instant—The general Exchange of Prisoners is so desirable a Measure in Justice to the Officers and Men immediately concerned, that I have repeatedly demanded of you a Releasement of Prisoners equivalent to those you have received, as far as the Numbers in your Possession will admit, on which Condition I could enter upon a further Exchange.
The Officers I have already permitted to return to their Homes, on Account of some Peculiarity in their Situation, and other Indulgences needless to mention, must sufficiently have evinced my Desire to relieve the Whole, and when this previous Point aforementioned is adjusted by our respective Commissaries, I shall readily agree to make the

Exchange as general as possible, and to the Return of all such Officers and Men as may afterwards remain unexchanged on either Side, under obvious and reasonable Conditions.
Those at present Prisoners with me are ready to be delivered on the shortest Notice, and it rests solely with you to justify me in doing it: In the mean Time as I understand the British, Hessian, and Provincial Officers and Soldiers in your Possession, are disposed of in many different Places, and very distant from hence, I am to request that you will order the most exact Returns of them and their Situation, to be forwarded to my Head Quarters, that the Wants of the Officers and Soldiers, as to Money, Credit, Clothing, Medicines &ca may be supplied by Persons appointed by me, and having from you the necessary Passports.
I cannot conclude this Letter without making Complaint against Mr Boudinot, your Commissary of Prisoners, for his Inattention to the Wants of both Officers and Men, and for not affording an Opportunity, tho’ solicited, to make them known to me that they might be supplied: I am also to call upon you to redress the Grievances of several among them, who I am well informed are most injuriously and unjustifiably loaded with Irons. With due Respect I am, Sir, your most obedient humble Servant.

W. Howe

